Title: To George Washington from Lieutenant Colonel Isaac Sherman, 11 March 1778
From: Sherman, Isaac
To: Washington, George



May it please Your Excellency,
Camp at Valley Forge11th March 1778

Having solicited Your Excelly for a Court to examin into the Behaviour of Colo. C. Webbs Regiment on the 7th of Decemr 1777—Your Excelly has not been pleased to comply with my request, owing I suppose to the many important Affairs which continually demand Your Excellys Attention; but as I conceive the Honour of the Regiment and my reputation stand impeached in the view of the Publick; and particularly in the mind of Your Excelly, my Duty, my Honour, compel me to remind Your Excelly of my former request, to solicit for a Court.
That Your Excellency may have a proper Idea of the many disadvantages the Regt laboured under previous to, and on the aforemention’d Day, I shall take the Liberty of stating Facts in their proper succession. Your Excellency was pleased in the Disposition or Order of Battle to

place Colo. Webbs Regiment on the right of the Pennsylvania Malitia, and to act as I then conceiv’d independant of any Brigade; as we were to act not in solid Bodies but in small parties, to skirmish with the Enemy and harrass them as much as possible.
 On the 5th of Decr the Day the Enemy advanced, I receiv’d Orders from Genl Potter to join him. I told him my Orders were to act independant of any Brigade. Genl Potter said those were Genl Sullivans Orders I accordingly join’d him—The Malitia were then advancing toward the Enemy—Having Advanced within a mile of Chesnut Hill, I was ordered by Genl Potter to march Colo. Webbs with three Militia Regiments to a certain Home, to skirmish with and harass the Enemy as they Advanced—I accordingly march’d the Party, but could not comply with the Order, the Enemy being between me and sd place, then having possession of Chesnut Hill. Having Reconnoitred well their situation, I advanced within eighty Rods of them, taking possession of  formed the Line under the cover of the Hill that my numbers might not be discovered by the Enemy, who were in Divisons, their left cover’d by a Wood and secured by Sandy Run Creek Uncertain whether it would Answer to attack them, and to find what their numbers were I detached a party of 60 Men, ordering them into the Wood to Skirmish with them. The Detachment marched under the cover of a Hill, got very near and I think fired before they were discovered—The Enemy immediately attacked them in a large Body and obliged them to retreat. I found their numbers much larger than was apprehended, The Wood being full, I therefore tho’t prudent to retreat, and ordered one, leaving a Subaltern with eighteen Men to observe the movements of the Enemy—Having re⟨pass⟩ Sandy Run Creek I formed with a determination to dispute with them had they attempted to Cross—The Detachment was soon after Order’d by Genl Potter to join him—Nothing farther material happened that Day worth noticing, only, the Men were obliged to march the greater part of the Day and Night, having no provisions, which was generally the case during the Enemy’s stay—The sixth passed without any thing of importance occuring—On the 7th about Ten O’Clock the Brigade was ordered to march and harass the Enemy on their Retreat—it was supposed they were returning to Philadelphia—Accordingly we marched to Chesnut Hill, there had intelligence that the Enemy had passed through Germantown in consequence of which Genl Potter ordered us to return to Camp—We had marched but a few Rods, before Orders came from Genl Sullivan to pursue them, then having Intelligence of their moving toward Edge Hill, and to Attack the rear of their Left Flank—The Brigade moved on pursuing the road to Edge Hill. Majr Brooks was detached with a party to reconnoitre the Enemy—The Genl was perfectly unacquainted

with, and the Inhabitants pretending they were Ignorant of the Country, could not possibly procure a Guide, which made reconnoitring highly necessary—I therefore requested Genl Potter repeatedly, to reconnoitre the Enemy well before he attacked them, told him that it was of the utmost importance, and perfectly consistent with every military Principle, to act with the greatest precaution—requested him to send out small parties under faithfull and prudent Officers, and to march on slowly, that they might have time to reconnoitre the Country, examin the situation of the Enemy, and report to him. Genl Potter did not comply with my request, and I am very possitive that Majr Brooks made no report prior to our being fired upon; and that the situation of the Ground and Enemy were not properly examined. After we had marched some miles, I rode forward of the Brigade to make what discoveries I could—observed a party of Light Horse on Edge Hill, reported the same to Genl Potter, who halted the Brigade and rode forward. We soon found them to be ours—The Brigade was then order’d to advance—We march’d to Edge Hill, where we saw a considerable Body of the Enemy come out of a Wood, moving to our left—as we then stood with respect to the Enemy—the Brigade was advancing in a Column by Ranks—Such was the situation of the Regiment, that to have form’d the Line with the proper Front to the Enemy, it would have been necessary to have changed it to the right about—I have therefore in the succeeding part of this Narration called what was properly the right of the Regiment the Left and so Vice versa—We gained Edge Hill, marched a small distance & then by Order fil’d off to the Left into a Wood, which was very full of under Brush, that we could see but a few Rods either way: which undoubtedly gave the Enemy a great advantage—In this Wood Genl Reed formerly Adjutant Genl to Your Excelly came to the Regiment, hurried it forward with such rapidity, altering its Disposition, ordering one Division this way, another that, puting Officers and Men into such confusion, that render’d it impracticable to keep that regularity so necessary when going into Action. The Regiment advanced 60 or seventy Rods in the Wood when the Van Guard was fired upon, they having gained our Left Flank—A Front was formed as expeditiously as possible, tho’ hardly effected, before the Enemy fired upon us in front and upon the right Flank. The Militia having halted, and the Enemy got between us & them—There was hardly a succession of a minute from the first fire, to our being fired upon in Front and both Flanks—In this situation the Men stood till they fired some four or five, the greater part three and none less than two rounds pr Man—the Enemy having the advantage of the Ground, were at least eight times our number—advanced within 12 or 14 Yards and began to close upon the rear of the Regt before I gave Orders to

retreat, or a single Man gave way. It is true the Regiment retreated in disorder, but it was not in my power to have prevented it and considering its situtuation, I don’t think any Troops in the World would have stood with more firmness, or have behaved with more Intrepidity. Your Excelly is not insensible that the best Troops have often been put into confusion and retreated in the greatest disorder. There is not any thing which gives me more uneasiness than my Reputation shou’d suffer in the Mind of Your Excelly; but my uneasiness is in some measure alleviated, from a sense of having done my duty. A Man’s Reputation is his Life in the Military Line, and when he has once lost that his service is at an end and the publick Good loudly demands him to retire. I am by no means desirous of being an useless member of the Army, or instrumental of bringing disgrace, and reflecting dishonour on my Countrymen, especially in the noble profession of Arms: and were I not certain the behaviour of the Regiment and my conduct would stand the test of the strictest scrutiny, I should have requested Your Excellys permission to have retir’d. I am, with the greatest Esteem, Your Excellencys most Obedt humble Servant

Isaac Sherman Lt Colo.

